In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 17-224V
                                    Filed: March 18, 2019

    * * * * * * * * * * * * *               *  *
    DOMINIQUE M. LEWIS, as                  *     UNPUBLISHED
    Administratrix of the Estate of         *
    JACQUELINE MARIE LEWIS,                 *
    Deceased,                               *     Decision on Joint Stipulation; Guillain-
                                            *     Barré Syndrome (“GBS”), Chronic
               Petitioner,                  *     Inflammatory Demyelinating
 v.                                         *     Polyneuropathy (“CIDP”), Paraparesis,
                                            *     Hypoxic Respiratory Failure, Ischemia,
 SECRETARY OF HEALTH                        *     Myocardial Infarctions, Pleural Effusions,
 AND HUMAN SERVICES,                        *     Pericardial Effusion, and Congestive Heart
                                            *     Failure; Influenza (“Flu”) Vaccine
               Respondent.                  *
 * * * * * * * * * * * * * * *
Bruce Slane, Esq., Law Office of Bruce W. Slane, PC, White Plains, NY, for petitioner.
Amy Kokot, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On February 16, 2017, Dominique Lewis (“petitioner”), as administratrix of the estate of
Jacqueline Lewis, (“Ms. Lewis”), deceased, filed a petition for compensation on behalf of Ms.
Lewis under the National Vaccine Injury Compensation Program.2 Petitioner alleged that Ms.
Lewis developed Guillain-Barré syndrome (“GBS”), chronic inflammatory demyelinating
polyneuropathy (“CIDP”), paraparesis, hypoxic respiratory failure, ischemia, myocardial


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
infarctions, pleural effusions, pericardial effusion, and congestive heart failure after receiving the
influenza (“flu”) vaccine on October 16, 2015. Stipulation, filed March 18, 2019, at ¶¶ 1-4.
Respondent denies that the aforementioned immunization caused petitioner’s injuries. Stipulation
at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On March 18, 2019, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

       Respondent agrees to issue the following payments:

           1. A lump sum of $180,000.00 in the form of a check payable to petitioner,
              Dominique Lewis, as administratrix of the estate of Jacqueline Lewis. This
              amount represents compensation for all damages that would be available under §
              300aa-15(a).

           2. A lump sum of $12,158.69, which represents reimbursement of a Commonwealth
              of Virginia Medicaid lien, in the form of a check payable jointly to petitioner and:

                            Department of Medical Assistance Services
                            Accounts Receivable Unit, TPLC, 8th Floor
                                       600 E. Broad Street
                                     Richmond, VA 23219
                                       Attn: Abbie Cooke
                                        Recovery Analyst
                             Case Identification No. 031-021400-010

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                               s/ Mindy Michaels Roth
                                               Mindy Michaels Roth
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  2